            Case 3:19-cv-00395-YY       Document 48       Filed 11/23/20     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




LEDERRICK NESBITT,

                Plaintiff,                                                  No. 3:19-cv-00395-YY
       v.
                                                                          OPINION AND ORDER
ROB PERRSON, et al.,

                Defendants.


MOSMAN, J.,

       On September 28, 2020, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F. & R.) [ECF 46]. Judge You recommended that I grant Defendants’ Motion

for Summary Judgment [ECF 43] and dismiss the case with prejudice. No objections were filed.

Upon review, I agree with Judge You.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of


1 – OPINION AND ORDER
         Case 3:19-cv-00395-YY          Document 48       Filed 11/23/20     Page 2 of 2




the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                             CONCLUSION

       Upon review, I agree with Judge You’s recommendation and I ADOPT the F. & R. [ECF

46] as my own opinion. Defendants’ Motion for Summary Judgment [ECF 43] is GRANTED

and the case is DISMISSED with prejudice.

       IT IS SO ORDERED.

                   23 day of November, 2020.
       DATED this ____




                                                              ___________________________
                                                              ~QJt{_ (YJ ~
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
